Citation Nr: 1109278	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-21 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to April 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent evaluation, effective August 29, 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran claims that his service-connected PTSD is worse than the current 30 percent evaluation contemplates and contends that a higher evaluation is warranted.

In September 2007, the Veteran was afforded a VA examination for his claim of entitlement to service connection for PTSD.  The Veteran was scheduled for subsequent VA examinations on October 22, 2008 and September 24, 2009, yet he failed to appear.  In a June 2009 substantive appeal, via a VA Form 9, the Veteran reported that he called the VA Medical Center (VAMC) in Temple, Texas, explaining that since September 2008 he no longer lives in the United States.  During the Veteran's brief visit to the United States from January 2009 to February 2009, he reported in a February 2009 VA outpatient treatment record that he currently works at the United States Embassy in Afghanistan.  The Veteran has not been rescheduled for another VA examination upon his report that he currently resides in Afghanistan.

As a result, the Veteran has not been afforded a more recent VA examination to assess the current severity of his service-connected PTSD.  A September 2008 personal statement by the Veteran and VA outpatient treatment records dated on October 2007, May 2008, August 2008, and February 2009 suggest that his disability has worsened.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered 'contemporaneous.'  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

The Veteran should be asked if he would be willing to travel to the United States to be afforded the appropriate examination at a VAMC of his choice.  If attending an examination in the U.S. is not possible, an examination should be set up by the RO/AMC via the U.S. Embassy in Afghanistan.  

Moreover, the Board notes, as stated above, that the Veteran currently resides in Afghanistan.  However, in a June 2009 substantive appeal, via a VA Form 9, he listed an address in Texas as his current mailing address.  In order to assure the Veteran receives future correspondence, proper clarification of the Veteran's current contact information must be conducted.    

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Contact the Veteran and ask him to clarify his current contact information.  Any response received should be associated with the claims file.    

2.  Obtain all outstanding VA treatment records regarding the Veteran's service-connected PTSD from February 2009 to the present and associate those records with the claims file.

3.  Next, ask the Veteran about his willingness to travel to the United States for the purpose of having a VA examination at a VAMC.  Should the Veteran respond in the affirmative, schedule a VA examination at the VAMC of his choice at a time that he is available.  Should the Veteran respond in the negative, an examination must be arranged by the RO/AMC through the U.S. Embassy in Afghanistan.  Such request made to the Veteran and any response received should be associated with the claims file.     

In the examination, the current severity of the Veteran's service-connected PTSD must be ascertained utilizing the rating criteria pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Any and all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished.  The examiner must also discuss the Veteran's symptoms, degree of social and industrial impairment, and include a Global Assessment Functioning (GAF) Scale score with an explanation of what the assigned score represents.  

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).







